Title: Statement concerning George Mercer’s Estate, 1 February 1789
From: Washington, George
To: 



Mount Vernon Feby 1st 1789.

From such parts of the following statement of facts (as are applicable to the case) the answer of George Washington must be drawn, to the Bills of complaint exhibited by both Brown and Owens.

Colo. George Mercer when he left this Country for England vested (as I have been informed, and as the proceedings of the General Court I believe will prove) his brother, James Mercer Esqr., with a power of Attorney to Manage & dispose of his property according to circumstances & his best discretion.
In consequence, & to satisfy some heavy claims on the Estate of the said George Mercer—or securities which were some how or another involved therewith; the said James Mercer by virtue of the Power under which he acted, Mortgaged part of the said George’s estate to Messrs Dick & Hunter of Fredericksburgh.
Nearly about the same time (to the best of my remembrance)Colo. George Mercer—in order to secure the payment of large Sums which he had borrowed in England—also mortgaged the said premises—with other parts of his estate to a certain Richard Gravatt Banker, of London & Mary Wroughton of Bath, Spinster. and, in conjunction with these, sent a Power of Attorney to the Honble John Tayloe, Colo. George Mason & myself to sell & dispose of the whole Mortgaged effects for their use, & to apply the monies arising from such Sales agreeably to the directions contained in the said Power.
A doubt arising, whether the whole Estate of the said George Mercer would be adequate to the payment of his English & Virginia debts—and the priority, or validity of one of the Mortgages (given in England) being questioned, it became a matter interesting (in case of deficiency) for the said James to establish the one which he had given to Messrs Dick and Hunter. Accordingly, an amicable suit in chancery was instituted by him, for this purpose: Not to stay the Sale, but to subject the money arising therefrom to the further Order of the Court, as will appear by the Interlocutory Decree of the 5th of November 1773.
Under these circumstances Colonel Tayloe & myself (Colo. Mason having refused to act) Advertised the Estate of the said George Mercer to be sold agreeably to the Decree of the Court—which sale was accordingly made in Novr 1774 by me, Colo. Tayloe not attending; & Bonds for the amount were taken, payable in Novr 1775 to Tayloe & Washington.
In the interim, between the sales which were made in Novr 1774 and the time at which the Bonds were to become due in Novr 1775. I obeyed a call of my Country in attending the Con-gress

which met at Philadelphia in the Month of May in the latter year. From whence (being appointed thereto) I proceeded in the latter part of June following, to take upon myself the Command of the American Army at that time Assembled in Cambridge in the State of Massachusetts.
Seeing no prospect from the then situation of our Affairs of being any longer useful to Colo. Mercer or any of the Parties concerned; about, or very soon after the expiration of the period at which the Bonds became due, I wrote in very decided terms to Colo. Tayloe informing him that I should no longer consider myself as the Attorney of Colo. Mercer and his Mortgagees; or be responsible for any future transactions respecting that trust. So far then from having left, at the time of my departure from home, the Bonds in the hands of Mr Lund Washington with authority to Collect and give acquittals thereon, that, at or about the time I wrote to Colo. Tayloe to the purport abovementioned, I directed him the said Lund to deliver into the hands of that Gentleman, the whole of these Bonds; & take his receipt for the same—recommending it to the latter (that is, Colo. Tayloe) to put them into the hands of Colo. Francis Peyton (a person not only well qualified from his knowledge & attention to business for the purpose, but as one who was privy to all the proceedings at the Sale) to collect. This however was not done; and applications thereafter being made to Mr Lund Washington (in whose hands the Bonds still remained)—I informed Colo. Tayloe in a subsequent Letter, as he had it seems requested the said Lund to receive the money, that I should not, on acct of its interference with my business, oppose his doing it; as I was sure he would act with fi⟨de⟩lity.
From ⟨the⟩ date of my first ⟨letter⟩ to Colo. Tayloe I constantly refused to have any farther Agency in this business, until the death of that Gentleman, when I was informed (and upon taking the best advice was satisfied) of the indispensable necessity that existed, for my making a report of the proceedings with respect to the Sale, and such other matters as were my own immediate acts to the Court, in order to the final settlement; which report was accordingly made; but as It was known that I meant to proceed no farther in the business—a second Interlocutory Decree bearing date the 9th day of Novr 1782 took the

Bonds out of my hands & placed them in those of John Francis Mercer Esquire, to collect; subject nevertheless, as in the former case, to the future Decree of the Court.
Under this authority it is, that Suits (thoug⟨h⟩ instituted in my name) have commenced—and though I am convinced that Mr Lund Washington was authorized by Colo. Tayloe (notwithstanding my recommendation of Colo. Peyton for this business) to collect the Money which was due by Bonds, yet, as this authority did not proceed from me, the Interrogatories which are founded ⟨thereon⟩ must fall. And those others which depend upon the appropriation of the monies arising from the Sales, are with the Court to decide. To sell the Estate, and to submit the proceeds thereof to its future Decree, was what was required of the Attorneis.

Go: Washington

